Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered. Claims 10-13 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5,860,559) in view of Weldon (US 7,337,915).
Regarding claim 1, Wang discloses a container holder (See Fig. 1) comprising: a body portion (at 1 in Fig. 2) having a first end (open top end of 1), a second end (bottom end of 1), an inner surface, and an outer surface, wherein an interior region of the body portion is defined as a generally cylindrical axial opening between the first end and the second end; and at least one retaining element (See Fig. 2 labeled below) inwardly protruding from the inner surface of the body portion into the generally cylindrical axial opening, wherein the at least one retaining element is configured to accommodate a container and to exert a force against the container of the first length to retain the container within the generally cylindrical axial opening; and an additional retaining structure (at 2) disposed along the inner surface of the body portion at a different axial location than the at least one retaining element.

    PNG
    media_image1.png
    758
    975
    media_image1.png
    Greyscale


Regarding claim 2, Wang discloses when the body portion is inverted, a container inserted into the container holder remains retained within the generally cylindrical axial opening due to a mechanical interference between a side wall portion of the container and the at least one retaining element (depending on the specific container disposed therein).
Regarding claim 4, Wang discloses when a container is located within the container holder, the additional retaining structure is configured to exert a force against the container at a different location than a location of the force exerted onto the container by the at least one retaining element (depending on the size/shape of the container placed therein).
Regarding claim 7, a top edge of the container can be flush with a top edge of the body portion of Wang, when in a retained position, depending on the height of the container disposed therein.
Regarding claim 8, Wang discloses the body portion is comprised of a thermally insulated material (any material can be considered thermally insulating since it will provide at least some degree of thermal insulation to the container held therein).

Regarding claim 19, Wang discloses the additional retaining structure includes a retaining element (2) and a step (11).
Regarding claim 20, Wang discloses the additional retaining structure is capable of accommodating a container of a second length that is shorter than the first length, wherein the additional retaining structure is capable of exerting a force against the container of the second length so that at least a majority of the container of the second length is securely retained within the generally axial opening and suspended above the at least one retaining element (depending on the height of the container placed therein).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5,860,559) in view of Weldon (US 7,337,915) as applied to claim 1 above, and further in view of LaBrasca (US 7,419,320). As described above, Wang-Weldon discloses the claimed invention except for the express disclosure of a snapping sound is generated when the beverage container moves from a hindered position to a final retained position. However, LaBrasca teaches it is well known in the art for a retaining element (at 70) on a holder (42) to make a snapping sound when an object is completely inserted therein (See column 2, lines 17-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement between the container and the retaining elements of Wang-Weldon to make a snapping sound when the container is fully inserted therein as taught by LaBrasca in order to indicate to the user that the container is fully inserted within the container holder.

Claims 14-15 and 18999991 rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5,860,559) in view of Weldon (US 7,337,915) and LaBrasca (US 7,419,320).
Regarding claims 14-15, Wang discloses a method for securely retaining a container within a thermally insulated holder, comprising: disposing at least one retaining element (See Fig. 2 labeled above) along an inner surface of a body portion, the at least one retaining element inwardly protruding from the inner surface of the body portion into a generally cylindrical axial opening defined by the inner surface of the body portion; disposing an additional retaining structure (at 2 in Fig. 2) along the inner surface of the body portion at a different axial location than the at least one retaining element, wherein the additional retaining structure exerts a force against the container to securely retain of the container within the generally cylindrical axial opening, suspending the container above the at least one retaining element until an external force is applied to the container to advance past the additional retaining structure towards the at least one retaining element located proximate a bottom surface of the thermally insulated holder (depending on the size/shape of the container placed therein). Wang discloses the claimed invention except for the opening at a bottom surface of the body portion and the express disclosure of a snapping sound is generated when the beverage container moves from an initial contact position to a final retained position of engagement. 
Regarding the opening, Weldon teaches a container holder (11) for holding a beverage container (10), wherein the container holder comprises a body portion having a first end (open top end of 11), a second end (bottom end of 11), an inner surface, and an outer surface, wherein an interior region of the body portion is defined as a generally cylindrical axial opening between the first end and the second end, and further comprising an opening (22) in a bottom surface (at 21) of the body portion that is sized to allow access of a finger of a user into the interior region of the container holder, for the purpose of permitting a finger assist to be used during extraction (column 3, lines 53-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding the snapping sound, LaBrasca teaches it is well known in the art for a retaining element (at 70) on a holder (42) to make an audible snapping sound is generated when an object is completely inserted therein (See column 2, lines 17-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement between the container and the retaining elements of Wang-Weldon to make a snapping sound when the container is fully inserted therein as taught by LaBrasca in order to indicate to the user that the container is fully inserted within the container holder.
Regarding claim 18, Wang discloses the body portion is a cylindrical body portion, and the container is a beverage container.

Claims 1-4, 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lorence et al. (US 5,060,899) in view of Weldon (US 7,337,915).
Regarding claim 1, Lorence discloses a container holder (See Fig. 3 arrangement) comprising: a body portion (body formed from element 5 and circular element near 4 in Fig. 1A) having a first end (open top end at 6 in Fig. 1A – See Fig. 1A labeled below), a second end (bottom end at 26 in Fig. 1A), an inner surface, and an outer surface, wherein an interior region of the body portion is defined as a generally cylindrical axial opening between the first end and the second end (See Fig. 3); and at least one retaining element (elements 14 at the right side of Fig. 1A – See Fig. 1A labeled below) inwardly protruding from the inner surface of the body portion into the generally cylindrical axial opening, wherein the at least one retaining element is capable of accommodating a container and to exert a force against the container of the first length to retain the container within the generally cylindrical axial opening; and an additional retaining structure (elements 14 at the left side of Fig. 1A – See Fig. 1A 

    PNG
    media_image2.png
    849
    1254
    media_image2.png
    Greyscale

Lorence discloses the claimed invention except for the opening at a bottom surface of the body portion. However, Weldon teaches a container holder (11) for holding a beverage container (10), wherein the container holder comprises a body portion having a first end (open top end of 11), a second end (bottom end of 11), an inner surface, and an outer surface, wherein an interior region of the body portion is defined as a generally cylindrical axial opening between the first end and the second end, and further comprising an opening (22) in a bottom surface (at 21) of the body portion that is sized to allow access of a finger of a user into the interior region of the container holder, for the purpose of permitting a finger assist to be used during extraction (column 3, lines 53-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom surface of the body portion of Lorence with an opening as taught by Weldon in order to allow for a user’s finger to assist in extracting a container from the interior region.

	Regarding claim 3, Lorence discloses the at least one retaining element includes a plurality of protrusions circumferentially disposed along the inner surface of the body portion, all at a same distance from a bottom surface.
Regarding claim 4, Lorence discloses when a container is located within the container holder, the additional retaining structure is configured to exert a force against the container at a different location than a location of the force exerted onto the container by the at least one retaining element (depending on the size/shape of the container placed therein).
Regarding claim 7, a top edge of the container can be flush with a top edge of the body portion of Lorence, when in a retained position, depending on the height of the container disposed therein.
Regarding claim 8, Lorence discloses the body portion is comprised of a thermally insulated material (any material can be considered thermally insulating since it will provide at least some degree of thermal insulation to the container held therein).
Regarding claim 9, Lorence discloses the at least one retaining element is located proximate a bottom surface of the body portion.
Regarding claim 20, Lorence discloses the additional retaining structure is capable of accommodating a container of a second length that is shorter than the first length, wherein the additional retaining structure is capable of exerting a force against the container of the second length so that at least a majority of the container of the second length is securely retained within the generally axial opening and suspended above the at least one retaining element (depending on the height of the container placed therein).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lorence et al. (US 5,060,899) in view of Weldon (US 7,337,915) as applied to claim 1 above, and further in view of LaBrasca (US 7,419,320). As described above, Lorence-Weldon discloses the claimed invention except for the express disclosure of a snapping sound is generated when the beverage container moves from a hindered position to a final retained position. However, LaBrasca teaches it is well known in the art for a retaining element (at 70) on a holder (42) to make a snapping sound when an object is completely inserted therein (See column 2, lines 17-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement between the container and the retaining elements of Lorence-Weldon to make a snapping sound when the container is fully inserted therein as taught by LaBrasca in order to indicate to the user that the container is fully inserted within the container holder.

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lorence et al. (US 5,060,899) in view of Weldon (US 7,337,915) and LaBrasca (US 7,419,320).
Regarding claims 14-15, Lorence discloses a method for securely retaining a container within a thermally insulated holder, comprising: disposing at least one retaining element (See Fig. 1A labeled above) along an inner surface of a body portion, the at least one retaining element inwardly protruding from the inner surface of the body portion into a generally cylindrical axial opening defined by the inner surface of the body portion; disposing an additional retaining structure (See Fig. 1A labeled above) along the inner surface of the body portion at a different axial location than the at least one retaining element, wherein the additional retaining structure exerts a force against the container to securely retain of the container within the generally cylindrical axial opening, suspending the container above the at least one retaining element until an external force is applied to the container to advance past the additional retaining structure towards the at least one retaining element located proximate a bottom surface of 
Regarding the opening, Weldon teaches a container holder (11) for holding a beverage container (10), wherein the container holder comprises a body portion having a first end (open top end of 11), a second end (bottom end of 11), an inner surface, and an outer surface, wherein an interior region of the body portion is defined as a generally cylindrical axial opening between the first end and the second end, and further comprising an opening (22) in a bottom surface (at 21) of the body portion that is sized to allow access of a finger of a user into the interior region of the container holder, for the purpose of permitting a finger assist to be used during extraction (column 3, lines 53-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom surface of the body portion of Lorence with an opening as taught by Weldon in order to allow for a user’s finger to assist in extracting a container from the interior region.
Regarding the snapping sound, LaBrasca teaches it is well known in the art for a retaining element (at 70) on a holder (42) to make an audible snapping sound is generated when an object is completely inserted therein (See column 2, lines 17-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement between the container and the retaining elements of Lorence-Weldon to make a snapping sound when the container is fully inserted therein as taught by LaBrasca in order to indicate to the user that the container is fully inserted within the container holder.
Regarding claim 18, Lorence discloses the body portion is a cylindrical body portion, and the container is a beverage container.

Response to Arguments
Applicant's arguments filed 2/1/2021, with respect to modifying the Wang reference have been fully considered but they are not persuasive. Applicant argues that one having ordinary skill in the art would not be motivated to incorporate an opening in the bottom surface to allow access of a user's finger to dislodge the paper cup 4 from the holder base 1. As shown in FIG. 2 of Wang, the paper cup 4 extends well above the top edges of the holder base 2. A user would undoubtedly remove the paper cup 4 from the holder base 1 by grabbing the exposed portion of the cup 4 and lifting the paper cup 4 out of the holder base 1. In other words, an opening in the bottom of the holder base 1 would not add any value or benefit to the holder base 1 because the paper cup 4 is easily removed from the holder base 1 by grabbing the paper cup 4 directly.
Contrary to Applicant’s argument, modifying the cup holder of Wang with a bottom opening as taught by Weldon would permit a finger to assist in extracting a container therefrom (column 3, lines 53-54 in Weldon). Pushing upward with a finger from the bottom of the container in combination with grasping the upper edge of the container would more easily lift the container from the holder, especially a container filled with liquid. Furthermore, if a cup having a height equal to or less than the height of the body portion 1 of the holder of Wang were disposed within the holder, pushing a finger through a bottom opening would assist in moving the cup upward far enough to allow the top portion of the cup to be grasped by the user.
Applicant's arguments filed 2/1/2021, with respect to modifying the Lorence reference have been fully considered but they are not persuasive. Applicant argues that one having ordinary skill in the art would not be motivated to incorporate an opening in the bottom surface to allow access of a user's finger to dislodge a container from the container holder assembly 1. A container placed in the cup holder units 3, 5 would extend well above the top edges of the cup holder units 3, 5.7 A user would undoubtedly remove the container from the holder assembly 1 by grabbing the exposed portion of the .
Contrary to Applicant’s argument, modifying the cup holder of Lorence with a bottom opening as taught by Weldon would permit a finger to assist in extracting a container therefrom (column 3, lines 53-54 in Weldon). Pushing upward with a finger from the bottom of the container in combination with grasping the upper edge of the container would more easily lift the container from the holder, especially a container filled with liquid. Furthermore, if a cup having a height equal to or less than the height of the body portion of the holder of Lorence were disposed within the holder, pushing a finger through a bottom opening would assist in moving the cup upward far enough to allow the top portion of the cup to be grasped by the user.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735